Quinn, Chief Judge
(concurring in the result):
I disagree with a number of the statements made by Judge Latimer. For present purposes I need only point out that in my opinion the military law on the legal effect of a particular mental condition of the accused cannot be determined by the classification of mental disorders in service publications. See my dissenting opinion in United States v Kunak, 5 USCMA 346, 17 CMR 346. I also disagree with Judge Latimer’s implication that only the testimony of medical experts is sufficient to create an issue as to the degree of legal responsibility of the accused. See United States v Looff, 4 USCMA 36, 15 CMR 36. I also disagree with his position that the board of review can cure an instructional error by the law officer by taking new testimony in regard to the issue. See United States v Kunak, supra, page 365. However, the evidence does not show any issue as to premeditation. Therefore, I would affirm the decision of the board of review. But, in order to effect a practical disposition of the case, I concur in the result reached by Judge Latimer. See my opinion in United States v Cudd, 6 USCMA 630, 20 CMR 346.